Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In light of the amendments to the drawings and specification filed on February 22, 2022, the objections to the drawings set forth in the non-final office action mailed on December 06, 2021 are withdrawn.

Claim Objections
In light of the amendments to the claims filed on February 22, 2022, the objections to the claims set forth in the non-final office action mailed on December 06, 2021 are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cincunegui (US 2018/0079266 A1) in view of Hauler (US 2017/0174025 A1).  Cincunegui teaches a ball mount apparatus for hitching a trailer to a vehicle, the ball mount apparatus comprising: 
a ball block assembly (18 and 20) having a longitudinal axis, the ball block assembly comprising a support block (18) and a rotatable block (20); 
the rotatable block being rotatably connected to the support block by a longitudinally extending bolt (30) for manually rotating the rotatable block about the longitudinally extending 
two or more hitch balls (25A-C) which extend radially from the rotatable block: 
a central bore (Paragraph 0019 lines 6-8), surrounding the longitudinal axis, which extends longitudinally through the rotatable block; 
12an internally threaded bore of the support block which surrounds the longitudinal axis and extends longitudinally forward into the longitudinally rearward face of the support block (See Figure 2 and Paragraph 0020; Examiner notes that the bolt engages element 29 which one of ordinary skill in the art would understand to be via a threaded bore which is not shown well in the figures); and 
the longitudinally extending bolt extending longitudinally forward through the central bore of the rotatable block (See Figure 2), and the longitudinally extending bolt having a longitudinally forward threaded end which is threadedly received in the internally threaded bore of the support block (Paragraph 0020).

Cincunegui fails to teach a bushing positioned in the central bore of the rotatable block around the longitudinal axis.

However, Hauler teaches a bushing in an aperture to decrease friction and wear (Paragraph 0018 lines 9-11). Therefore, it would have been obvious to one of ordinary skill in the art before the . 

Response to Arguments
Applicant’s arguments with respect to claim 21 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-14 are allowed.
In regards to claim 1: The claim recites a longitudinally extending pin between a rotatable block and a support block where the rotatable block rotates about a longitudinal axis parallel to the pin. While the prior art teaches pins in perpendicular positions relative to a rotational axis for locking various structures into place and enabling movement of the structures when the pins are pulled out or removed, it does not teach a pin between a rotatable block and a support block where the rotatable block specifically rotates around an axis parallel to the pin. Furthermore, there would be no motivation nor would it be obvious to move the pins in the prior art to function in such a manner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.R.H./Examiner, Art Unit 3611                    


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611